FILED
                             NOT FOR PUBLICATION                            NOV 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


In re: MAURA SANTANA; TEODORO                    No. 13-60006
SANTANA,
                                                 BAP No. 12-1186
          Debtors.
______________________________
                                                 MEMORANDUM*
ESPERANZA VENTUS BADA; LAW
OFFICES OF ESPERANZA V. BADA,

               Appellants,

 v.

NANCY K. CURRY, Chapter 13 Trustee;
et al.,

               Appellees.


                         Appeal from the Ninth Circuit
                          Bankruptcy Appellate Panel
           Hammond, Hollowell, and Markell, Bankruptcy Judges, Presiding

                             Submitted October 25, 2016**

Before:       LEAVY, SILVERMAN, and GRABER, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Esperanza Ventus Bada, an attorney, appeals pro se from the Bankruptcy

Appellate Panel’s (“BAP”) judgment dismissing her appeal as untimely. We have

jurisdiction under 28 U.S.C. § 158(d). We review de novo. Mantz v. Cal. State

Bd. of Equalization (In re Mantz), 343 F.3d 1207, 1211 (9th Cir. 2003). We

affirm.

      The BAP properly dismissed Bada’s appeal on the basis that it lacked

jurisdiction because Bada did not appeal from the bankruptcy court’s final order

within the 14 days prescribed by Fed. R. Bankr. P. 8002(a)(1). See Slimick v. Silva

(In re Slimick), 928 F.2d 304, 307 (9th Cir. 1990) (the filing of an order or

judgment after the entry of a final disposition resolving the issue at bar does not

constitute a second final disposition or extend the appeal period).

      AFFIRMED.




                                           2                                    13-60006